Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Munshi appears to be the closest prior art to Applicant’s invention:

    PNG
    media_image1.png
    782
    513
    media_image1.png
    Greyscale


Table 14 considers numPatches (total number of patches) and numPatchesInThreadGroup.  However, Table 14 considers numpatches * n and numPatchesInThreadGroup * n as the condition.  This would not be considered a percentage as required. 
Shen considers bypass/culling of primitives in a thread group:
‘produce only degenerated sub-primitives. Based on the determination, the graphics processing unit may skip performing tessellation for the edge of the patch of graphics data that will only produce degenerated sub-primitives. In the context of this disclosure, skipping performing tessellation for an edge of a patch may include bypassing tessellation circuitry for an edge of a patch’ (Shen, ¶ 4).
Shen does not disclose a threshold percentage as a consideration for bypassing writing tessellation factors.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M GRAY/Primary Examiner, Art Unit 2611